Title: To George Washington from Lord Howe, 20 May 1778
From: Howe, Richard (Lord)
To: Washington, George


                    
                        Sir.
                        Philada May the 20th 1778
                    
                    Being on the point of sailing from Rhode Island when I received the application referred to in your letter of the 10th Inst I could not then obtain an answer to the inquiries it was necessary to make into the particulars of Mr John Chace’s case; Both with regard to the allegations, and the propriety of concurring in the discharge of a person not a prisoner, but retained in an office of trust accepted in the kings naval service. By some accident the expected answer has been delayed.
                    I cannot discover that Col. Walcote ever reported any negotiation he had been engaged in, of this nature. But esteeming the unconditional  release of an individual, under most circumstances, a very inconsiderable matter, I am concerned to be, for any cause, obliged to postpone the discharge of Mr Chase from his present engagements, so early as you have desired. Being with due consideration Sir. your most obt humble servt
                    
                        Howe
                    
                